DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the growth of biomass" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne (US 2008/0011679) in view of Limcaco (US 2015/0264897).
  	Champagne discloses a vacuum airlift system (abstract) for treating an aqueous effluent comprising:
a.    an upflow liquid portion (6), the upflow liquid portion having a top and a bottom, wherein the upflow liquid portion is configured to retain a fluid (Fig. 2);
b.    a fluid inlet (8), the fluid inlet being fluidly coupled with the upflow liquid portion, wherein the fluid inlet is positioned at about the bottom of the upflow liquid portion (Fig. 2);
c.    a downflow liquid portion (7), the downflow liquid portion having a top and a bottom, wherein the downflow liquid portion is fluidly coupled with the upflow liquid portion (Fig. 2);
d.    a fluid outlet (9), the fluid outlet being fluidly coupled with the downflow liquid portion, wherein the fluid outlet is positioned at about the bottom of the downflow liquid portion (Fig. 2).  Champagne et al. do not disclose e.    a photobioreactor fluidly coupled with the downflow liquid portion such that the fluid is configured to pass through the upflow liquid portion, into the downflow liquid portion, and into the photobioreactor.
Limcaco, also directed to treating an aqueous stream (abstract), discloses providing a functional equivalent of a photobioreactor (9: [0011]) in order to, for 
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Champagne et al. such that it includes a photobioreactor fluidly coupled with the downflow liquid portion such that the fluid is configured to pass through the upflow liquid portion, into the downflow liquid portion, and into the photobioreactor in order to, for example, add oxygen to the stream via algae, thereby reducing the amount of oxygen required to be supplied by aerators.
Per claim 2, Champagne does not disclose wherein the photobioreactor is coupled with the upflow liquid portion and downflow liquid portion to form a fluidic circuit.
Limcaco discloses wherein the photobioreactor (9) is coupled with an aerated stream in order to, for example, ultimately route the oxygen-enhanced stream to an aquaculture tank.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of the system of Champagne et al. such that it includes wherein the photobioreactor is coupled with the upflow liquid portion and downflow liquid portion to form a fluidic circuit in order to, for example, ultimately route the oxygen-enhanced stream to an aquaculture tank.
Per claim 3, Champagne et al. do not disclose wherein the fluidic circuit is configured to facilitate [[the]] growth of a biomass for treatment of the fluid.

Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Champagne et al. such that it includes wherein the fluidic circuit is configured to facilitate growth of a biomass for treatment of the fluid in order to, for example, remove animal wastes from an aqueous stream and provide oxygen to the aqueous stream.
Per claim 4, Champagne et al. do not disclose wherein the photobioreactor includes algae that produces the biomass.
Limcaco discloses wherein the photobioreactor includes algae (abstract) that produces the biomass ([0004, 0011, 0018]) in order to, for example, produce feed for organisms to offset costs of feeding fish.
Per claim 5, Champagne et al. do not disclose wherein the photobioreactor is configured such that the biomass is capable of being extracted from the photobioreactor.
Limcaco discloses wherein the photobioreactor is configured such that the biomass is capable of being extracted from the photobioreactor ([0004]) in order to, for example, consume the biomass or sell the biomass.

Per claim 6, Champagne et al. do not disclose wherein the photobioreactor interacts with an aquaculture bath, alga-culture raceway, or pond.
Limcaco discloses wherein the photobioreactor interacts with an aquaculture bath, alga-culture raceway, or pond (abstract; [0041]; Fig. 2) in order to, for example, remove animal wastes from an aqueous stream and provide oxygen to the aqueous stream.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Champagne et al. such that it includes wherein the photobioreactor interacts with an aquaculture bath, alga-culture raceway, or pond in order to, for example, remove animal wastes from an aqueous stream and provide oxygen to the aqueous stream.
Per claim 9, Champagne et al. disclose wherein the first aerator is a micro-bubble aerator fluidly coupled with the upflow liquid portion ([0093, 0096]).
Per claim 10, Champagne et al. do not disclose the system further comprising a second aerator, wherein the second aerator is a macro-bubble aerator fluidly coupled with the upflow liquid portion.

Per claim 12, Champagne et al. disclose the system further comprising a gas headspace (20) above the top of the upflow liquid portion, an offgas stream fluidly coupled with the gas headspace (Fig. 2), and a vacuum pump (12), wherein the vacuum pump is operably configured to create a vacuum in the gas headspace ([0074]).
  	Per claim 13, Champagne et al. disclose a vacuum airlift system for treating an aqueous effluent (abstract) comprising:
a.    an upflow liquid portion (6), the upflow liquid portion having a top and a bottom, wherein the upflow liquid portion is configured to retain a fluid (Fig. 2);
b.    a fluid inlet (8), the fluid inlet being fluidly coupled with the upflow liquid portion,;
c.    a downflow liquid portion (7), the downflow liquid portion having a top and a bottom and being fluidly coupled with the upflow liquid portion (Fig. 2);
d.    a fluid outlet (9), the fluid outlet being fluidly coupled with the downflow liquid portion;

Limcaco, also directed to treating an aqueous stream (abstract), discloses providing a functional equivalent of a photobioreactor (9: [0011]) in order to, for example, add oxygen to the stream via algae, thereby reducing the amount of oxygen required to be supplied by aerators.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Champagne et al. such that it includes a photobioreactor fluidly coupled with the downflow liquid portion such that the fluid is configured to pass through the upflow liquid portion, into the downflow liquid portion, and into the photobioreactor in order to, for example, add oxygen to the stream via algae, thereby reducing the amount of oxygen required to be supplied by aerators.
Per claim 14, Champagne does not disclose wherein the photobioreactor is coupled with the upflow liquid portion and downflow liquid portion to form a fluidic circuit.
Limcaco discloses wherein the photobioreactor (9) is coupled with an aerated stream in order to, for example, ultimately route the oxygen-enhanced stream to an aquaculture tank.

Per claim 15, Champagne et al. do not disclose wherein the fluidic circuit is configured to facilitate [[the]] growth of a biomass for treatment of the fluid.
Limcaco discloses wherein the fluidic circuit is configured to facilitate growth of a biomass (abstract) for treatment of the fluid in order to, for example, remove animal wastes from an aqueous stream and provide oxygen to the aqueous stream.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Champagne et al. such that it includes wherein the fluidic circuit is configured to facilitate growth of a biomass for treatment of the fluid in order to, for example, remove animal wastes from an aqueous stream and provide oxygen to the aqueous stream.
Per claim 16, Champagne et al. do not disclose wherein the photobioreactor is configured such that the biomass is capable of being extracted from the photobioreactor.
Limcaco discloses wherein the photobioreactor is configured such that the biomass is capable of being extracted from the photobioreactor ([0004]) in order to, for example, consume the biomass or sell the biomass.

Per claim 17, Champagne et al. do not disclose wherein the photobioreactor interacts with an aquaculture bath, alga-culture raceway, or pond.
Limcaco discloses wherein the photobioreactor interacts with an aquaculture bath, alga-culture raceway, or pond (abstract; [0041]; Fig. 2) in order to, for example, remove animal wastes from an aqueous stream and provide oxygen to the aqueous stream.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Champagne et al. such that it includes wherein the photobioreactor interacts with an aquaculture bath, alga-culture raceway, or pond in order to, for example, remove animal wastes from an aqueous stream and provide oxygen to the aqueous stream.
Per claim 19, Champagne et al. disclose further comprising a vacuum pump (12), wherein the vacuum pump is operably configured to create a vacuum in the gas headspace (20; [0074]).
  	Per claim 20, Champagne et al. disclose a vacuum airlift system (abstract) for treating an aqueous effluent comprising:

b.    a fluid inlet (8), the fluid inlet being fluidly coupled with the upflow liquid portion, wherein the fluid inlet is positioned at about the bottom of the upflow liquid portion (Fig. 2);
c.    a first aerator (via element 10), the first aerator being fluidly coupled with the upflow liquid portion, wherein the first aerator is operably configured to deliver micro-bubbles to the upflow liquid portion ([0093]);
d.    a second aerator (21), the second aerator being fluidly coupled with the upflow liquid portion (Fig. 2);
e.    a downflow liquid portion (7), the downflow liquid portion having a top and a bottom and being fluidly coupled with the upflow liquid portion (Fig. 2);
f.    a fluid outlet (9), the fluid outlet being fluidly coupled with the downflow liquid portion, wherein the fluid outlet is positioned at about the bottom of the downflow liquid portion (Fig. 2);
g.    a gas headspace (20) above the top of the upflow liquid portion, wherein the gas headspace is defined at least partially by a cap (2a; Fig. 2);
h.    an offgas stream (within conduit 11) fluidly coupled with the gas headspace (Fig. 2);

j.    a functional equivalent of an evacuation tank (23) associated with the offgas stream (Fig. 2).  Champagne et al. do not disclose wherein the second aerator is operably configured to deliver macrobubbles to the upflow liquid portion and a photobioreactor fluidly coupled with the upflow liquid portion and the downflow liquid portion.
Limcaco, also directed to treating an aqueous stream (abstract), discloses providing a functional equivalent of a photobioreactor (9: [0011]) in order to, for example, add oxygen to the stream via algae, thereby reducing the amount of oxygen required to be supplied by aerators.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Champagne et al. such that it includes a photobioreactor fluidly coupled with the downflow liquid portion in order to, for example, add oxygen to the stream via algae, thereby reducing the amount of oxygen required to be supplied by aerators.
Regarding the second aerator being operably configured to deliver macrobubbles to the upflow liquid portion, it is submitted that it would have been well within the purview of the skilled artisan to modify the system of Champagne et al., as modified by Limcaco, such that it includes the second aerator, wherein the second aerator is a macro-bubble aerator fluidly coupled with the upflow liquid portion in order . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Champagne (‘679) in view of Limcaco (‘897) as applied above, and further in view of Cathcart (US 2011/0027875).
Per claim 7, Champagne et al., as modified by Limcaco, do not disclose wherein the photobioreactor includes two or more tubes in parallel.
Cathcart discloses wherein a photobioreactor includes two or more tubes (Fig. 1) in parallel (claim 1) in order to, for example, facilitate intimate contact beneficial gases and algae. 
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Champagne et al., as modified by Limcaco, such that it includes disclose wherein the photobioreactor includes two or more tubes in parallel in order to, for example, facilitate intimate contact beneficial gases and algae. 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne (‘679) in view of Limcaco (‘897) as applied above, and further in view of Chong et al. (2011/0174730).
Per claims 8 and 18, Champagne et al., as modified by Limcaco, do not disclose wherein the photobioreactor includes one or more tubes oriented at an angle as shown to facilitate exposure to light or solar rays.

Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Champagne et al., as modified by Limcaco, such that it includes wherein the photobioreactor includes one or more tubes oriented at an angle as shown to facilitate exposure to light or solar rays in order to, for example, facilitate enhanced photosynthesis of algae based on light conditions.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Champagne et al. (‘679) in view of Limcaco (‘897) as applied above, and further in view of Van Rijn (US 5,660,142).
Per claim 11, Champagne et al. do not disclose wherein the upflow liquid portion or the downflow liquid portion include at least one fluidized bed reactor.
Van Rijn discloses wherein an upflow liquid portion includes at least one fluidized bed reactor (col. 3, lines 58-60; Fig. 1) in order to, for example, remove contaminants that are toxic to fish.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Champagne et al., as modified by Limcaco, such that it includes wherein the upflow liquid portion or the downflow liquid portion include at least one fluidized bed reactor in order to, for example, remove contaminants that are toxic to fish.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
03/31/21